In an action, inter alia, to foreclose a mechanic’s lien and for work, labor and services, defendant John Kempski appeals from a judgment of the Supreme Court, Nassau County, entered May 20, 1977, which, after a nonjury trial, inter alia, granted a money judgment to the plaintiff. Judgment affirmed, without costs or disbursements. The trial court’s determination was supported by the evidence. We note, however, that the custom-built kitchen cabinets and the air-conditioning units, not yet installed, should be included in the court-ordered foreclosure sale. Hopkins, J. P., Martuscello, Titone and Rabin, JJ., concur.